            Case: 4:19-cr-00805-RWS Doc. #: 4 Filed: 09/27/19 Page: 1 of 2 PageID #: 6




                                      UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF MISSOURI
                                            EASTERN DIVISION

       UNITED STATES OF AMERICA,                        )
                                                        )
                         Plaintiff,                     )
                                                        )
       v.                                               )   No.      4:19-CR-805-RWS-NAB
                                                        )
       BRANDON WHITE,                                   )
                                                        )
                         Defendant.                     )


                        MOTION FOR PRETRIAL DETENTION AND HEARING

             Comes now the United States of America, by and through its Attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Allison H. Behrens, Assistant United

States Attorney for said District, and moves the Court to order Defendant detained pending trial, and

further requests that a detention hearing be held three (3) days from the date of Defendant's initial

appearance before the United States Magistrate Judge pursuant to Title 18, United States Code, '3141, et

seq.

             As and for its grounds, the United States of America states as follows:

             1.       Defendant is charged with violating Title 18, United States Code, Section 922(g).

             2.       Defendant was serving a term of probation at the time he engaged in the conduct

       giving rise to the indictment.

             3.       While illegally possessing a firearm, Defendant discharged the firearm, striking

       victim A.G. in the left chest area. Victim A.G. was transported to the hospital for treatment,

       where he was classified in critical and unstable condition, though death was not imminent.

       Victim A.G. is recovering from the shotgun wound.
        Case: 4:19-cr-00805-RWS Doc. #: 4 Filed: 09/27/19 Page: 2 of 2 PageID #: 7




          4.       Accordingly, there are no conditions or combination of conditions which will

    reasonably assure the appearance of the defendant as required, and the safety of any other person

    and the community.

          WHEREFORE, the United States requests this Court to order Defendant detained prior to trial,

and further to order a detention hearing three (3) days from the date of Defendant's initial appearance.



                                                          Respectfully submitted,

                                                          JEFFREY B. JENSEN
                                                          United States Attorney

                                                          /s/ Allison H. Behrens
                                                          ALLISON H. BEHRENS, #38482MO
                                                          Assistant United States Attorney
